Order entered July 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00506-CV

                       FITNESS EVOLUTION, LP, ET AL., Appellants

                                                 V.

                     HEADHUNTER FITNESS, LLC, ET AL., Appellees

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-00529-2010

                                             ORDER
       We GRANT appellants’ July 12, 2013 unopposed second motion for an extension of

time to file a brief. Appellants shall file their brief on or before September 2, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE